         Case 2:21-mj-01016-PLD Document 2-1 Filed 05/13/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                            )
                                                    )
               v.                                   )       Magistrate No. 21-1016
                                                    )
TYRELL REVIS                                        )



                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

               I, Joshua T. Stegena, being duly sworn, do hereby state the following:

                       INTRODUCTION AND AGENT BACKGROUND

       1.      Your affiant is a sworn police officer with the Allegheny County Police

Department (ACP) currently assigned to the Narcotics, Vice, & Intelligence Division and

specifically assigned to a Violent Crimes and Firearms Unit (VCF). Your affiant has 5 years of

law enforcement experience and has been involved in hundreds of narcotics and firearm related

investigations, incidents, and arrests. I have been deputized federally under Title 21, United

States Code. Your affiant is authorized to investigate violations of Title 18, United States Code,

and related provisions.

       2.      The facts set forth in this affidavit are based on my personal knowledge,

knowledge obtained during my participation in this investigation, knowledge obtained from other

individuals, review of records related to this investigation, communications with others who have

personal knowledge of the events and circumstances described herein, and information gained

through my training and experience. Because this affidavit is submitted for the limited purpose

of establishing probable cause in support of the application for a criminal complaint, this
         Case 2:21-mj-01016-PLD Document 2-1 Filed 05/13/21 Page 2 of 7




affidavit does not set forth each and every fact learned by me during the course of this

investigation.

                                       PROBABLE CAUSE

       3.        For the reasons and to the extent detailed below, this application is in support of a

Criminal Complaint for TYRELL REVIS charging him with Possession with the Intent to

Distribute a Quantity of a Mixture and Substance Containing a Detectable Amount of N-phenyl-

N-[1-(2- phenylethyl)-4-piperidinyl] propanamide, commonly known as Fentanyl, which is a

Schedule II controlled substance, and a Quantity of a Mixture and Substance Containing a

Detectable Amount of Cocaine Base, in the form commonly known as Crack Cocaine, which is

a Schedule II controlled substance, in violation of 21 U.S.C §§ 841(a)(1) and 841(b)(1)(C).

       4.        On Thursday May 13, 2021, I (Det. Joshua Stegena), was contacted by Munhall

PD Detective James Caterino, who advised me that he was currently surveilling a vehicle being

operated by TYRELL REVIS, whom he knew to be wanted for questioning in connection with

an open ACP Homicide Investigation.           REVIS was also observed meeting with a known

trafficker of large quantities of heroin and/or fentanyl.

       5.        After witnessing behavior that Detective. Caterino believed to be consistent with

that of a narcotics transaction, Detective Caterino was able to maintain constant surveillance on

REVIS’s red 2013 Ford Focus sedan. As Detective Caterino followed REVIS’s vehicle into the

City of Pittsburgh, I was able to intercept the vehicle and engage in the surveillance in the area of

Becks Run Road and Wagner Street.

       6.        While directly behind REVIS’s vehicle on Becks Run Road, I observed that

REVIS was traveling at speeds of approximately 60-65 MPH in a posted 25 MPH Zone. The

vehicle continued left onto Brownsville Road, failing to obey the traffic control device, as the



                                                   2
         Case 2:21-mj-01016-PLD Document 2-1 Filed 05/13/21 Page 3 of 7




traffic light had turned red. Based on the aforementioned observations by Detective Caterino,

and the driving behaviors exhibited by REVIS, I activated my un-marked vehicle’s emergency

lights and siren, initiating a traffic stop on the Focus at the intersection of Brownsville Road and

Maytide Street.

       7.      Upon activation of my emergency lights and siren, both REVIS and the vehicle’s

front seat passenger, identified herein as FEMALE PASSENGER, were observed to be

frantically moving about the vehicle. REVIS was observed twisting his upper torso to the right

and made several throwing/shoving motions towards the center of the rear passenger floorboard.

FEMALE PASSENGER was also observed twisting her upper torso, turned around in her seat.

       8.      Based on the exaggerated movements witness by both Detective Caterino and I,

the occupants of the Focus were placed at gun point and ordered to show their hands, to which

they eventually complied. After obtaining identifying information from REVIS, both REVIS

and FEMALE PASSENGER were asked to exit the vehicle, to which they complied. Upon

REVIS exiting, he was patted down for weapons yielding a negative result. Once FEMALE

PASSENGER exited the vehicle, Detective Caterino observed in plain view on the front

passenger seat, multiple rectangular paper wrapped objects, which he immediately recognized as

bricks of suspected heroin and/or fentanyl.      After making this observation, both FEMALE

PASSENGER and REVIS were placed in handcuffs and detained.

       9.      While speaking with both REVIS and FEMALE PASSENGER, they were

advised of their Miranda Warnings and of their rights regarding the vehicle.           During our

conversation, REVIS freely claimed ownership to the bricks of suspected heroin and/or fentanyl

and stated that he placed the bricks of suspected heroin and/or fentanyl on the front passenger

seat. After claiming ownership to the narcotics, REVIS was asked for consent to search the



                                                 3
         Case 2:21-mj-01016-PLD Document 2-1 Filed 05/13/21 Page 4 of 7




remainder of his vehicle, to which he denied. After refusing verbal consent, REVIS was

transported to ACP Headquarters, by City of Pittsburgh Police Patrol Officer Craig Szablewskia

       10.     FEMALE PASSENGER remained on scene for a period of time due to the fact

that we were awaiting the arrival of female Patrol Officer, Elizabeth Lewis of Mt. Lebanon, to

properly search FEMALE PASSENGER. Additionally, there was a minor child in the rear

passenger seat of the vehicle during the incident, and a custody exchange of the child had to be

arranged. Prior to the custody exchange, FEMALE PASSENGER asked investigating Detectives

to retrieve some items for the child from inside of the vehicle.

       11.     After receiving verbal consent from FEMALE PASSENGER to retrieve the

diaper bag from the rear passenger seat, Det. Nicholas entered the rear passenger seat responding

to FEMALE PASSENGER’s request. As Det. Nicholas removed the bag, he observed in plain

view, what he immediately recognized as a Glock firearm on the rear passenger floorboard. The

weapon was positioned directly behind the right side of the driver seat on the rear floorboard.

The muzzle side of the weapon was pointed towards the front of the vehicle and the magazine

well was facing the rear driver’s side door.

       12.     Prior to providing FEMALE PASSENGER with the diaper bag, Detective

Nicholas checked its contents to ensure there were no weapons or contraband inside. During this

time, Detective Nicholas located a knotted sandwich baggie containing approximately 18 grams

of suspected cocaine base, in the form commonly known as crack cocaine, from an exterior side

pocket. That substance later field-tested positive for cocaine base. FEMALE PASSENGER was

ultimately transported by Patrol Officer Lewis to ACP Headquarters. REVIS’s vehicle was

secured and towed to ACP headquarters by McGann & Chester in anticipation of a search

warrant based on the items observed in plain view.



                                                 4
         Case 2:21-mj-01016-PLD Document 2-1 Filed 05/13/21 Page 5 of 7




       13.      At approximately 1800 hours, VCF Detective David Ernst secured a search

warrant for the Ford FUSION, which was signed by Magisterial District Judge Beth Mills (MDJ

05-2-26). Upon execution of the search warrant, Detective ERNST located and recovered the

following items:

                a.       FIVE (5) Bricks" (250 stamp bags) of a substance that field-tested positive

             for fentanyl marked “NyQuil” in green ink. (Recovered from the passenger seat of

             LPL1921.)

                b.       THIRTY (30) "bricks" (1,500 stamp bags) of a substance that field-tested

             positive for fentanyl. TWENTY-SIX 26 bricks (1,300 stamp bags) were marked

             “NyQuil” in green ink and approximately 4 bricks (200 stamp bags) were marked

             “The God Father” in purple ink. (Recovered from the center console of PA

             LPL1921.)

                c.       ONE (1) PA ID Card belonging to Tyrell REVIS,

                d.       ONE (1) PA Driver’s License belonging to Tyrell REVIS,

                e.       ONE (1) Visa Debit card belonging to Tyrell REVIS. (Recovered from the

             center console of PA LPL1921, directly underneath the 30 bricks of fentanyl.)

                f.       ONE (1) loaded Glock 19, 9x19 semi-automatic pistol (SR#BTB2461),

             containing one (1) 9mm round in the weapons chamber and fifteen (15) additional

             9mm rounds in the weapons magazine. (Recovered from the rear passenger

             floorboard of PA LPL1921, directly behind the driver’s seat.)

                g.       ONE (1) “Blu” Tracfone. (Recovered from the center console cup holder

             of PA LPL1921.)




                                                  5
         Case 2:21-mj-01016-PLD Document 2-1 Filed 05/13/21 Page 6 of 7




                h.     ONE (1) black digital scale and ONE (1) loose 9mm round of

             ammunition, which matched the rounds found inside of the Glock firearm.

             (Recovered from the driver’s side door compartment of PA LPL1921.)

       14.      Upon completion of the search, and after photographing and collecting all

evidence, Detectives attempted to speak with REVIS regarding the incident and items recovered

from within the vehicle. While speaking with REVIS, he asked for his lawyer, Wendy Williams.

REVIS was afforded the opportunity to meet with Mrs. Williams and wished to give no further

statements regarding the incident.

                                        CONCLUSION

       15.      Based upon the foregoing, I respectfully submit that there is probable cause to

believe that, on or about May 12, 2021, in the Western District of Pennsylvania, TYRELL

REVIS possessed with the intent to distribute a quantity of a mixture and substance containing a

detectable amount of N-phenyl-N-[1-(2- phenylethyl)-4-piperidinyl] propanamide, commonly

known as fentanyl, which is a Schedule II controlled substance, and a quantity of a mixture and

substance containing a detectable amount of cocaine base, in the form commonly known as

crack cocaine, which is a Schedule II controlled substance, in violation of 21 U.S.C §§ 841(a)(1)

and 841(b)(1)(C)




                                               6
         Case 2:21-mj-01016-PLD Document 2-1 Filed 05/13/21 Page 7 of 7




       16.     The above information is true and correct to the best of my knowledge,

information and belief.

                                                 /s/ Joshua T. Stegena
                                                 JOSHUA T. STEGENA
                                                 Detective/Allegheny County Police

Sworn and subscribed to me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 13th day May, 2021.



_________________________________
THE HONORABLE PATRICIA L. DODGE
United States Magistrate Judge




                                             7
